UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4402


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY ANTONIO JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cr-00176-DKC-1)


Submitted:   March 31, 2016                   Decided:   May 19, 2016


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Joseph R. Baldwin, Mara Zusman Greenberg, Assistant
United States Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Antonio Jones was convicted by a jury of being a felon

in     possession      of     a     firearm,        in     violation        of    18     U.S.C.

§ 922(g)(1)        (2012),          and     was      sentenced         to        96     months’

imprisonment.         On appeal, Jones argues that the district court

erred    by     denying       his    three        motions    to    suppress           evidence,

considering certain information at his sentencing hearing, and

applying a two-level sentencing enhancement for obstruction of

justice.       We affirm.

       When considering the denial of a motion to suppress, we

review the district court’s legal conclusions de novo and its

factual findings for clear error.                        United States v. McGee, 736
F.3d 263,    269    (4th     Cir.      2013).         Because   the      district      court

denied Jones’ suppression motion, we construe the evidence in

the light most favorable to the Government, id., and defer to

the    district       court’s       credibility      findings,       United           States   v.

Patiutka, 804 F.3d 684, 689 (4th Cir. 2015).

       First,     Jones     asserts        that    the     district      court        erred    in

denying his motion to suppress evidence seized from his vehicle,

arguing that the ATF agents’ actions exceeded the scope of the

traffic stop.         Crediting the testimony of the ATF agents, which

included testimony that an agent asked Jones to exit the car in

order to investigate the odor of alcohol, the district court

determined that the stop was reasonable.                           We find that Jones’

                                              2
conclusory,       unsupported      assertions        to   the    contrary      fail    to

establish     that      the   district         court’s    decision      was     clearly

erroneous.

     Jones       also   contends    that       the    district     court      erred   in

denying his motion to suppress recordings of statements he made

while seated in the back of a police vehicle.                           In order to

succeed on this motion, Jones was required to show that he had a

subjective expectation of privacy in the police vehicle and that

this expectation was objectively reasonable.                      United States v.

Bynum, 604 F.3d 161, 164 (4th Cir. 2010).                       The district court

determined that, although Jones had a subjective expectation of

privacy when he made the statements, this expectation was not

objectively reasonable, given that Jones knew he was in a police

vehicle    and    could   see   radio    and     electronic       equipment     in    the

vehicle.     We discern no error in the district court’s analysis.

     Jones asserts that the district court erred in denying his

motion to suppress the statements he made during his interview

at   the    police      station.        Jones        claims     that   he     made    the

incriminating statements after involuntarily waiving his Miranda *

rights.     Our review of the record leads us to conclude that the

district court did not clearly err in finding that the officers

provided a full and complete recitation of Jones’ Miranda rights

     *   Miranda v. Arizona, 384 U.S. 436 (1966).



                                           3
and   exhibited       no    coercive    conduct.          Accordingly,       we     reject

Jones’ contention that his Miranda waiver was involuntary.

      Next,     Jones      contends    that      the    district    court     erred      in

considering,         and    the     Government      erred     in    making,        certain

arguments at sentencing.              Because Jones was the party who first

raised the challenged subject, we conclude that any error from

the court’s consideration of this material was invited.                             United

States v. Jackson, 124 F.3d 607, 617 (4th Cir. 1997).                         Jones has

not   demonstrated          any     extraordinary        circumstances        and     this

argument is therefore waived.                    United States v. Hickman, 626
F.3d 756, 772 (4th Cir. 2010).

      Finally       Jones   asserts     that      the    district    court      erred    in

applying    a      two-level      enhancement      for    obstruction      of      justice

based on Jones’ perjured testimony at trial.                       Because Jones did

not object to the enhancement, this court’s review is for plain

error.     United States v. Lynn, 592 F.3d 572, 577 (4th Cir.

2010).     We conclude that Jones fails to demonstrate such error.

Contrary      to     Jones’       assertion,      the    district     court       made    a

sufficient explanation of its perjury finding, as required by

United States v. Dunnigan, 507 U.S. 87, 94-95 (1993).

      Accordingly, we affirm Jones’ conviction and sentence. We

dispense      with     oral       argument     because      the    facts     and     legal




                                             4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5